STRINGER, Judge.
Joseph P. Kearney seeks review of the final judgment which determined issues regarding the paternity of the parties’ child. We affirm the final judgment in all respects save one. This case involved a heated dispute over the custody of the parties’ child, and the parties paid little attention to the issue of visitation at trial. The final judgment awarded Elizabeth A. Moore primary residential custody of the child and awarded Kearney visitation on alternating weekends. On rehearing, Kearney requested more specific visitation, but the trial court summarily denied Kear-ney’s motion on the basis that the grounds stated by Kearney were “legally insufficient to support a rehearing.” To the extent that this statement suggests that the court was without jurisdiction to revisit the visitation schedule, we disagree. Accordingly, we reverse the award of visitation and remand for rehearing.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, C.J., and DAVIS, J., Concur.